Per Curiam.

The two-issue rule is not applicable. There is but one cause of action, and it is based on the claimed negligence of defendant resulting in a single loss and damage. Separate specifications of negligence provide no basis for the application of the two-issue rule. Claypool v. Mohawk Motor, Inc., 155 Ohio St., 8.
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Taft, C. J., Zimmerman, Kovachy, O’Neill, Griffith, Herbert and Gibson, JJ., concur.
Kovachy, J., of the Eighth Appellate District, sitting by designation in the place and stead of Matthias, J.